 Case 8:19-cv-01856-VMC-AEP Document 5 Filed 08/01/19 Page 1 of 2 PageID 17




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

 PATRICIA KENNEDY,                                         :
                                                           :
                 Plaintiff,                                :
                                                           :
 v.                                                        :
                                                           : Case No: 8:19-cv-1856-VMC-AEP
                                                           :
 DTDT II, INC.,                                            :
                                                           :
                 Defendant,                                :
                                                           :
 _______________________________________/                  :


      PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                          DISCLOSURE STATEMENT

        I hereby disclose the following pursuant to this Court’s interested persons order:

        1. The name of each person, attorney, association of persons, firm, law firm, partnership,

and corporation that has or may have an interest in the outcome of this action - including

subsidiaries, conglomerates, affiliates, parent corporations, publically-traded companies that own

10% or more of a party's stock, all other identifiable legal entities related to any party in the case.

Thomas B.

Philip Michael Cullen, III, Chartered

Philip Michael Cullen, III, Esq.

Patricia Kennedy, (Plaintiff)

DTDT II, Inc., (Defendant)

Dave Goldfarb, Plaintiffs' Expert

        2. The name of every other entity whose publically-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:
Case 8:19-cv-01856-VMC-AEP Document 5 Filed 08/01/19 Page 2 of 2 PageID 18



       None other than the Defendant.

       3. The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors' committee (or twenty largest

unsecured creditors) in bankruptcy proceedings:

       None.

       4. The name of each victim (individual or corporate) of civil and criminal conduct alleged

to be wrongful, including every person who may be entitled to restitution:

       Patricia Kennedy

       5. I certify that, except as disclosed above, I am unaware of any actual or potential conflict

of interest involving the District Judge and Magistrate Judge assigned to this case, and will

immediately notify the Court in writing upon learning of any such conflict.

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served via the Court's
electronic filing system upon all parties of record on August 1, 2019.


                                                     /s/Philip Michael Cullen, III
                                                     Fla. Bar No: 167853
                                                     PHILIP MICHAEL CULLEN, III
                                                     Attorney-at-Law – CHARTERED
                                                     Attorney for Plaintiffs:
                                                     621 South Federal Highway, Suite Four
                                                     Fort Lauderdale, FL 33301
                                                     ph. (954) 462-0600
                                                     fax (954) 462-1717
                                                     CULLENIII@aol.com
